Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     March 28, 2016

The Court of Appeals hereby passes the following order:

A16A1217. JEROME VANALSTYNE v. MONIKE SAPP.

       Jerome Vanalstyne filed an application for direct appeal seeking review of,
inter alia, the trial court’s order denying his motion to set aside a final divorce decree.
However, the Georgia Supreme Court has jurisdiction over all divorce and alimony
cases, including those cases ancillary to the divorce proceedings. See Ga. Const.
1983, Art. VI, Sec. VI, Par. III (6); Morris v. Surges, 284 Ga. 748, 750 (2) (670 SE2d
84) (2008); see also Todd v. Todd, 287 Ga. 250 (703 SE2d 597) (2010). Because the
underlying subject matter of this appeal is divorce, it is hereby TRANSFERRED to
the Supreme Court for disposition

                                          Court of Appeals of the State of Georgia
                                                                               03/28/2016
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.